     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 1 of 9



1    CRAVATH, SWAINE & MOORE LLP            MORGAN LEWIS & BOCKIUS LLP
     Gary A. Bornstein (pro hac vice)       Richard S. Taffet (pro hac vice)
2    gbornstein@cravath.com                 richard.taffet@morganlewis.com
     Yonatan Even (pro hac vice)            101 Park Avenue
3    yeven@cravath.com                      New York, New York 10178-0060
     825 Eighth Avenue                      Telephone: (212) 309-6000
4    New York, New York 10019-7475
                                            Facsimile: (212) 309-6001
     Telephone: (212) 474-1000
5    Facsimile: (212) 474-3700
6    KEKER, VAN NEST & PETERS LLP           MORGAN LEWIS & BOCKIUS LLP
     Robert A. Van Nest (SBN 84065)         Willard K. Tom (pro hac vice)
7    rvannest@keker.com                     willard.tom@morganlewis.com
     Eugene M. Paige (SBN 202849)           1111 Pennsylvania Ave. NW
8    epaige@keker.com                       Washington, DC 20004-2541
     Justina K. Sessions (SBN 270914)       Telephone: (202) 739-3000
9    jsessions@keker.com                    Facsimile: (202) 739-3001
     633 Battery Street
10   San Francisco, CA 94111-1809
                                            MORGAN LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400
11   Facsimile: (415) 397-7188              Geoffrey T. Holtz (SBN 191370)
                                            geoffrey.holtz@morganlewis.com
12   Attorneys for Defendant                One Market, Spear Street Tower
     QUALCOMM INCORPORATED                  San Francisco, CA 94105-1596
13                                          Telephone: (415) 442-1000
                                            Facsimile: (415) 442-1001
14
15                          UNITED STATES DISTRICT COURT
16                        NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN JOSE DIVISION

18   FEDERAL TRADE COMMISSION,               NO. 5:17-CV-00220-LHK-NMC

19                                           DECLARATION OF ALBERT ST.
     Plaintiff,                              GEORGE IN SUPPORT OF SEALING
20                                           PORTIONS OF TRIAL EXHIBITS
     vs.                                     CX8260, CX0102, CX0103, CX0105, AND
21                                           JX0116 AND DOCUMENTS
                                             DISCLOSED BY THE FTC WITH THE
     QUALCOMM INCORPORATED, a                BATES NUMBERS
22
     Delaware corporation,                   Q2017MDL1_01598957-61 AND
23                                           Q2017MDL1_01173718-19
     Defendant.                              CTRM: 8, 4th Floor
24
25                                           JUDGE: Hon. Lucy H. Koh

26
27
28
                                                           Case No. 17-CV-0220-LHK-NMC
                                                             Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 2 of 9



1           I, Albert St. George, declare as follows:
2           1.      I am currently Vice President, IPR Enforcement, Qualcomm Technology
3    Licensing (“QTL”), the division of Qualcomm responsible for Qualcomm’s licensing program. I
4    received my Bachelor of Science from St. Cloud State University in 1994 and my MBA from
5    Northwestern University, Kellogg School of Management in 1998. I have been employed by
6    Qualcomm since 2008, and I have worked in QTL since 2011. My current responsibilities
7    include direct negotiations of patent license agreements, as well as licensing operations for the
8    division. I have held my current position since August 2016. Prior to my current position, I was
9    in QTL’s business development group from October 2011 to August 2016. I was Vice President,
10   Business Development in Qualcomm MEMs Technology from October 2009 to October 2011,
11   and Vice President, Carrier Relations in Qualcomm Enterprise Services prior to August 2009.
12   Over the course of my employment in QTL, I have acquired personal knowledge of QTL’s
13   practices and procedures concerning the maintenance of the confidentiality of its strategic,
14   business, and licensing information.
15          2.      I submit this declaration in support of sealing portions of trial exhibits CX8260
16   CX0102, CX0103, CX0105, and JX0116, and documents disclosed by the FTC with the bates
17   numbers Q2017MDL1_01598957-61 and Q2017MDL1_01173718-191 (the “Documents Sought
18   To Be Sealed”).
19          3.      The contents of this declaration are true and correct to the best of my knowledge,
20   information and belief, and are based on my personal knowledge of QTL’s policies and practices
21   as they relate to the treatment of confidential information, the materials that were provided to me
22   and reviewed by me, or conversations with other knowledgeable employees of Qualcomm
23   Incorporated (“Qualcomm”) and its affiliates. If called upon as a witness in this action, I could
24   and would testify competently thereto.
25          4.      QTL follows a strict practice that requires confidential treatment of all contract
26   negotiations. All such negotiations are undertaken pursuant to non-disclosure agreements, which
27          1
             I am informed by counsel that the documents disclosed by the FTC with the bates
     numbers Q2017MDL1_01598957-61 and Q2017MDL1_01173718-19 do not appear on the
28   FTC’s final exhibit list.
                                                                       Case No. 17-CV-0220-LHK-NMC
                                                   2
                                                                             Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 3 of 9



1    provide that all information exchanged and terms discussed during negotiations are to be
2    maintained in confidence by both parties to the negotiations.
3           5.      It is likewise QTL’s practice to include in its licensing and other patent
4    agreements, confidentiality obligations that prohibit the disclosure of the agreements themselves
5    or any of their terms, except in limited authorized circumstances. These confidentiality
6    obligations survive termination of QTL’s agreements.
7           6.      It is likewise QTL’s practice to require confidential treatment of QTL’s internal
8    business analyses, pricing and valuation analyses, strategy and decision-making. QTL’s business
9    analyses, pricing and valuation analyses, strategy and decision-making incorporate highly
10   sensitive and proprietary information and processes that QTL relies upon to pursue its
11   commercial interests.
12          7.      These confidentiality practices are important to QTL and (with respect to
13   agreements and communications with third parties) to counterparties with which QTL contracts
14   for several reasons. Both QTL and prospective contractual counterparties seek to maintain their
15   negotiations in confidence to afford each the ability to engage in arm’s-length commercial
16   bargaining, each bringing to bear their own unique circumstances and business goals without such
17   circumstances and goals being disclosed to their competitors, customers and other actual and
18   potential licensees.
19          8.      The disclosure of QTL’s confidential information, such as information contained
20   in licensing negotiations, the terms of its licensing and strategic fund agreements, and QTL’s
21   internal business analyses, pricing and valuation analyses, strategies and decision-making could
22   significantly harm QTL’s relationships and ability to conduct business with counterparties and
23   prospective counterparties.
24          9.      QTL’s confidentiality practices concerning the negotiations and terms of patent,
25   licensing, and other agreements are also consistent with QTL’s longstanding confidentiality
26   policy concerning the treatment of information that third parties report to QTL under their patent
27   agreements. This policy, among other things, obligates QTL employees to maintain in strict
28   confidence all information received from counterparties with which we have contracted, and to
                                                                           Case No. 17-CV-0220-LHK-NMC
                                                       3
                                                                             Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 4 of 9



1    refrain from any disclosure of such information, either internally at Qualcomm or externally,
2    except as required to meet Qualcomm’s legal reporting and similar obligations.
3           10.     In my experience and to the best of my knowledge, the confidentiality obligations
4    specified above have always been strictly followed at QTL. I was informed of QTL’s practices
5    and policies described herein when I first joined QTL, and I have informed others at QTL of our
6    confidentiality obligations and practices.
7           11.     QTL also goes to great lengths to ensure that confidential information relating to
8    its licensing negotiations, the terms of its licensing and other agreements, and QTL’s internal
9    business analyses, pricing and valuation analyses, strategies and decision-making is well
10   protected. Personnel with access to data storage locations where confidential information is
11   stored and maintained are advised of QTL’s practices and policies and are required to
12   acknowledge in writing their awareness of and compliance with QTL’s confidentiality policy.
13   The same is true for any QTL personnel who request access to such information and all new QTL
14   employees.
15          12.     In addition, every QTL database and system that contains confidential information
16   is access-restricted and requires login by QTL employees.
17          13.     I have reviewed the information described herein, which is contained in the
18   Documents Sought To Be Sealed to determine whether it includes information that QTL would
19   consider confidential under the practices and policies described above. Based on this review, I
20   have determined that the Documents Sought To Be Sealed include confidential QTL information.
21          14.     The information in the Documents Sought To Be Sealed reflects the type of
22   information concerning the terms of its licensing agreements that QTL maintains as confidential.
23   The Documents Sought To Be Sealed reveals details about QTL and its contractual and
24   negotiating counterparties that include highly sensitive and proprietary information, including
25   QTL’s confidential contractual terms.
26          15.     I have reviewed the following document and have identified the following
27   information in yellow highlighting or red boxes as containing confidential Qualcomm information
28   that Qualcomm has compelling reasons to seal:
                                                                          Case No. 17-CV-0220-LHK-NMC
                                                      4
                                                                            Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 5 of 9



1
2                                                   CX8260
3           16.       Specifically, the following portions of CX8260, which is a string of internal
4    Qualcomm e-mails from December 2006 regarding price negotiations with Apple, reflect
5    confidential pricing terms and pricing negotiations information:
6                    CX8260-001 to 002: highlighted portions
7    Qualcomm requests to seal only the portions of this exhibit that reveal information about
8    confidential pricing information and pricing negotiations. This information constitutes Qualcomm
9    trade secrets. Public disclosure of this information would harm Qualcomm and its affiliates by
10   disclosing internal licensing considerations and may unfairly benefit actual and potential third
11   parties with respect to contracting activities of Qualcomm and its affiliates.
12                                                  CX0102
13          17.       Specifically, the following portions of CX0102, which is a summary exhibit titled
14   “Summary of Contract and Contract Licensing Agreements,” contain confidential cross-licensing
15   information from actual license agreements:
16                   CX0102-01 to 035: fifth and sixth columns
17   Qualcomm requests to seal only the portions of this exhibit that reveal information about
18   confidential cross-licensing information. This information constitutes Qualcomm trade secrets.
19   Public disclosure of this information would harm Qualcomm and its affiliates by disclosing
20   internal licensing considerations and may unfairly benefit actual and potential third parties with
21   respect to contracting activities of Qualcomm and its affiliates.
22                                                  CX0103
23          18.       Specifically, the following portions of CX0103, which is a summary exhibit titled
24   “Revenues and WCDMA units sold under WCDMA and CDMA license agreements signed
25   between OEMs and Qualcomm,” contain confidential Qualcomm financial data:
26                   CX0103-001 to 009: eighth through eleventh columns
27   Qualcomm requests to seal only the portions of this exhibit that reveal information about
28   confidential Qualcomm financial data. This information constitutes Qualcomm trade secrets.
                                                                            Case No. 17-CV-0220-LHK-NMC
                                                        5
                                                                              Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 6 of 9



1    Public disclosure of this information would harm Qualcomm and its affiliates by disclosing this
2    information to competitors and may unfairly benefit actual and potential competitors with respect
3    to Qualcomm’s financial performance.
4                                                  CX0105
5           19.       Specifically, the following portions of CX0105, which is a summary exhibit titled
6    “Qualcomm and VIA CDMA units sold under CDMA license agreements between OEMs and
7    Qualcomm,” contain a confidential competitive analysis of CDMA units sold by Qualcomm
8    versus its competitor:
9                    CX0105-001 to 002: fourth through tenth columns
10   Qualcomm requests to seal only the portions of this exhibit that reveal the confidential
11   competitive analysis and confidential financial information. This information constitutes
12   Qualcomm trade secrets. Public disclosure of this information would harm Qualcomm and its
13   affiliates by disclosing this information to competitors and may unfairly benefit actual and
14   potential competitors with respect to Qualcomm’s financial performance.
15                                                  JX0116
16          20.       Specifically, the following portions of JX0116, which is an e-mail dated July 27,
17   2016 attaching the Internet of Things Master License Management Agreement between Avanci
18   and Qualcomm dated as of July 12, 2016, contain confidential pricing and royalty terms and
19   nonstandard contractual provisions:
20                   JX0116-002: highlighted portions
21                   JX0116-012: highlighted portions
22                   JX0116-014: highlighted portions
23                   JX0116-035: highlighted portions
24                   JX0116-046: highlighted portions
25                   JX0116-048 to 050: in full
26                   JX0116-059 to 060: highlighted portions
27                   JX0116-071: highlighted portions
28                   JX0116-073 to 075: in full
                                                                           Case No. 17-CV-0220-LHK-NMC
                                                       6
                                                                             Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 7 of 9



1                    JX0116-084: highlighted portions
2                    JX0116-095: highlighted portions
3                    JX0116-097 to 099: in full
4                    JX0116-108: highlighted portions
5                    JX0116-119: highlighted portions
6                    JX0116-121 to 123: in full
7                    JX0116-133 to 135: highlighted portions
8    Qualcomm requests to seal only the portions of this exhibit that reveal confidential pricing and
9    royalty terms and nonstandard contractual provisions. This information constitutes Qualcomm
10   trade secrets. Public disclosure of this information would harm Qualcomm and its affiliates by
11   disclosing internal licensing considerations and may unfairly benefit actual and potential third
12   parties with respect to contracting activities of Qualcomm and its affiliates.
13                                        Q2017MDL1_01598957
14          21.       Specifically, the following portions of Q2017MDL1_01598957, which is a string
15   of internal Qualcomm e-mails from September 2007 regarding a royalty cap for smartphone
16   devices, contains confidential pricing and financial information:
17                   Q2017MLD1_01598957 - Q2017MLD1_01598959: highlighted portions
18   Qualcomm requests to seal only the portion of this exhibit that reveal information about
19   confidential pricing and financial information. This information constitutes Qualcomm trade
20   secrets. Public disclosure of this information would harm Qualcomm and its affiliates by
21   disclosing internal licensing considerations and may unfairly benefit actual and potential third
22   parties with respect to contracting activities of Qualcomm and its affiliates.
23                                        Q2017MDL1_01173718
24          22.       Specifically, the following portions of Q2017MDL1_01173718, which is a string
25   of internal Qualcomm emails from December 2006 regarding pricing negotiations with Apple,
26   reflect confidential pricing terms and pricing negotiations information:
27                   Q2017MDL1_01173718 - Q2017MDL1_01173719: highlighted portions
28   Qualcomm requests to seal only the portions of this exhibit that reveal information about
                                                                           Case No. 17-CV-0220-LHK-NMC
                                                       7
                                                                             Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 8 of 9



1    confidential pricing information and pricing negotiations. This information constitutes Qualcomm
2    trade secrets. Public disclosure of this information would harm Qualcomm and its affiliates by
3    disclosing internal licensing considerations and may unfairly benefit actual and potential third
4    parties with respect to contracting activities of Qualcomm and its affiliates.
5           23.     As mentioned above, the information in the Documents Sought To Be Sealed
6    reflects multiple categories of information. First, it contains terms contained within the specified
7    agreements. These terms are subject to confidentiality provisions prohibiting disclosure, and the
8    confidentiality provisions survive expiration of the agreements. Second, the Documents Sought
9    To Be Sealed contain nonpublic financial information. Public disclosure of the information
10   described above would harm QTL and unfairly benefit actual and potential third parties and
11   competitors with respect to QTL’s contracting activities by disclosing confidential information
12   that may disadvantage QTL in ongoing and future contract negotiations. This is because
13   counterparties in such negotiations could use this confidential information to gain an advantage
14   that would not otherwise be possible absent disclosure of this information about other agreements
15   or negotiations, or information about licensing or business strategy, and thereby compromise
16   QTL’s commercial interests. Disclosure of that information described above could also assist
17   Qualcomm's competitors in seeking to win business opportunities away from Qualcomm.
18          24.     This confidential information is not publicly known, and QTL recognizes and
19   protects the enormous value of this information through its various policies and procedures
20   designed to protect confidential information from disclosure.
21
22
23
24
25
26
27
28
                                                                           Case No. 17-CV-0220-LHK-NMC
                                                       8
                                                                             Declaration of Albert St. George
     Case 5:17-cv-00220-LHK Document 1237-2 Filed 01/10/19 Page 9 of 9



1           I declare under penalty of perjury that the foregoing is true and correct and that I executed
2    this declaration on January 10, 2019, in San Diego, California.
3
4
                                                       /s/ Albert St. George
5                                                      Albert St. George
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           Case No. 17-CV-0220-LHK-NMC
                                                      9
                                                                             Declaration of Albert St. George
